                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANNE KASTLER,                                       Case No. 19-cv-02411-HSG
                                   8                     Plaintiff,                          ORDER DENYING PLAINTIFF'S
                                                                                             MOTION TO REMAND AND
                                   9              v.                                         DEFENDANT’S MOTION TO DISMISS
                                  10     OH MY GREEN, INC.,                                  Re: Dkt. Nos. 12, 21
                                  11                     Defendant.

                                  12          Pending before the Court is Plaintiff’s motion to remand and Defendant’s motion to
Northern District of California
 United States District Court




                                  13   dismiss. See Dkt. Nos. 12, 21. For the reasons noted below, the Court DENIES both Plaintiff’s

                                  14   motion to remand the case to California state court and Defendant’s motion to dismiss Count 6 of

                                  15   Plaintiff’s First Amendment Complaint.

                                  16     I.   BACKGROUND
                                  17          Plaintiff Anne Kastler filed a wage and hour putative class action complaint in the San

                                  18   Mateo County Superior Court on February 28, 2019. Dkt. No. 1-1 (“Complaint”). Plaintiff listed

                                  19   “OH MY GREEN, INC.” and “DOES 1 through 100” as Defendants. Id. ¶ 6–8. Plaintiff was

                                  20   employed by Defendant Oh My Green as an hourly, non-exempt employee in California from

                                  21   approximately November 2016 to February 2017. Id. ¶ 18. The putative class was comprised of

                                  22   “[a]ll current and former hourly-paid or non-exempt employees who worked for any of the

                                  23   Defendants within the State of California at any time during the period from four years preceding

                                  24   the filing of this Complaint to final judgment.” Id. ¶ 13. Plaintiff asserts that Defendants

                                  25   “engaged in pattern and practice of wage abuse against their hourly-paid or non-exempt

                                  26   employees within the State of California. This pattern and practice involved, inter alia, failing to

                                  27   pay them for all regular and/or overtime wages earned and for missed meal periods and rest breaks

                                  28   . . . .” Id. ¶ 26. Plaintiff additionally alleges that Defendants violated sections of the California
                                   1   Labor Code by failing to pay overtime wages, provide uninterrupted meal and rest periods, pay the

                                   2   minimum wage, pay wages owed at discharge or resignation, provide complete or accurate wage

                                   3   statements, keep complete or accurate payroll records, and reimburse all necessary business-

                                   4   related expenses, among other violations. Id. ¶¶ 37–45.

                                   5               Plaintiff asserts eight causes of action for violations of (1) California Labor Code sections

                                   6   510 and 1198 (unpaid overtime); (2) California Labor Code sections 226.7 and 512(a) (unpaid

                                   7   meal period premiums); (3) California Labor Code section 226.7 (unpaid rest period premiums);

                                   8   (4) California Labor Code sections 1194, 1197, and 1197.1 (unpaid minimum wages); (5)

                                   9   California Labor Code sections 201 and 202 (final wages not timely paid); (6) California Labor

                                  10   Code section 226(a) (non-compliant wage statements); (7) California Labor Code sections 2800

                                  11   and 2802 (unreimbursed business expenses); and (8) California Business and Professional Code

                                  12   section 17200 (Unfair Competition Law, “UCL”). Dkt. No. 15. at 1.
Northern District of California
 United States District Court




                                  13               Defendant Oh My Green, Inc. removed the case to federal court on May 2, 2019, claiming

                                  14   that this Court has jurisdiction pursuant to the Class Action Fairness Act (“CAFA”), 28 U.S.C.

                                  15   § 1332(d). Defendant filed a motion to dismiss, Dkt. No. 5, on May 9, 2019, which the Court

                                  16   dismissed as moot after Plaintiff filed a First Amended Complaint (“FAC”) on May 23, 2019.

                                  17   Dkt. No. 30. On May 22, 2019, Plaintiff filed a motion to remand, for which bringing is complete.

                                  18   Dkt. Nos. 12 (“Remand Mot.”), 22 (“Remand Opp.”), 24 (“Remand Reply”), and 25 (“Remand

                                  19   Surreply”). On June 3, 2019, Defendant filed a motion for dismiss Plaintiff’s FAC. Dkt. Nos. 21

                                  20   (“Dismiss Mot.”), 23 (“Dismiss Opp.”), and 27 (“Dismiss Reply”). The Court held a hearing on

                                  21   the motion to remand on October 10, 2019. Dkt. No. 38.

                                  22    II.        LEGAL STANDARD
                                  23          A.      Removal Jurisdiction
                                  24               A defendant may remove any civil action to federal court where the district court would

                                  25   have original jurisdiction over the action. 28 U.S.C. § 1441; see also Caterpillar, Inc. v. Williams,

                                  26   482 U.S. 386, 392 (1987). To do so, a party seeking removal must file a notice of removal within

                                  27   30 days of receiving the initial pleading or within 30 days of receiving “an amended pleading,

                                  28   motion, order or other paper from which it may first be ascertained that the case is one which is or
                                                                                             2
                                   1   has become removable.” 28 U.S.C. § 1446(b)(1), (3). The notice must contain a “short and plain

                                   2   statement of the grounds for removal.” Id. § 1446(a); see also Ibarra v. Manheim Invs., Inc., 775

                                   3   F.3d 1193, 1197 (9th Cir. 2015).

                                   4             The removing party bears the burden of establishing removal jurisdiction. Abrego Abrego

                                   5   v. The Dow Chem. Co., 443 F.3d 676, 683–85 (9th Cir. 2006). A plaintiff may seek to remand a

                                   6   case to the state court from which it was removed if the district court lacks jurisdiction or if there

                                   7   was a defect in the removal procedure. 28 U.S.C. § 1447(c).

                                   8        B.      Class Action Fairness Act
                                   9             CAFA vests district courts with original jurisdiction over civil actions in which the amount

                                  10   in controversy exceeds $5 million, there is minimal diversity of citizenship between the parties,

                                  11   and the action involves at least 100 class members. 28 U.S.C. § 1332(d). Under CAFA, “the

                                  12   claims of the individual class members shall be aggregated to determine whether the matter in
Northern District of California
 United States District Court




                                  13   controversy exceeds the sum or value of $5,000,000.” 28 U.S.C. § 1332(d)(6).

                                  14        C.      Rule 12(b)(6) Dismissal
                                  15             Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  16   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  17   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  18   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  19   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support

                                  20   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                  21   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                  22   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  23   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw

                                  24   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                  25   556 U.S. 662, 678 (2009).

                                  26             In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  27   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  28   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,
                                                                                           3
                                   1   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   2   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   3   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). Even if the

                                   4   court concludes that a 12(b)(6) motion should be granted, the “court should grant leave to amend

                                   5   even if no request to amend the pleading was made, unless it determines that the pleading could

                                   6   not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th

                                   7   Cir. 2000) (en banc) (quotation omitted).

                                   8   III.        MOTION TO REMAND
                                   9               Plaintiff challenges Defendant’s removal to federal court, arguing that the notice fails to

                                  10   establish CAFA jurisdiction. Plaintiff does not dispute that the number of putative class members

                                  11   exceeds the jurisdictional requirement, but contends that Defendant fails to establish the remaining

                                  12   requirements: minimal diversity and an amount in controversy exceeding $5 million. Remand
Northern District of California
 United States District Court




                                  13   Mot. 6. Plaintiff also argues that even if these requirements were met, the local controversy and

                                  14   home-state controversy exceptions require the Court to remand the case to state court. Remand

                                  15   Reply at 6–7. The Court addresses each argument in turn.

                                  16          A.      Minimal Diversity
                                  17               CAFA requires “minimal diversity” between the parties. Serrano v. 180 Connect, Inc.,

                                  18   478 F.3d 1018, 1021 (9th Cir. 2007). The minimal diversity requirement is satisfied if “any

                                  19   member of a class of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C.

                                  20   § 1332(d)(2)(A). For purposes of diversity, a corporation is deemed to be a citizen of every state

                                  21   where it has been incorporated and where it has its “principal place of business.” Id. § 1332(c)(1).

                                  22               Here, Defendant admits that it is a citizen of California, given that its headquarters are

                                  23   located in San Mateo, California. Dkt. No. 1 ¶ 20. Plaintiff is also a citizen of California. Dkt.

                                  24   No. 1-1 ¶ 5. Plaintiff argues that Defendant cannot establish minimal diversity under CAFA

                                  25   because its allegation that “at least one of the proposed Class Members is currently a resident of

                                  26   the State of Washington” is insufficient to meet the preponderance standard. Remand Mot. 10.

                                  27   While this statement in Defendant’s notice of removal likely was not enough to establish minimal

                                  28   diversity, Defendant provides an affidavit from Grecelie Moreno, Sr., HR Business Partner at Oh
                                                                                              4
                                   1   My Green, Inc., detailing the names and residences of six current and former hourly-paid and non-

                                   2   exempt employees who worked in California between February 2016 to present, but now live

                                   3   outside of California. Dkt. No. 22-1 ¶ 11–12. Although “a party seeking to invoke diversity

                                   4   jurisdiction should be able to allege affirmatively the actual citizenship of the relevant parties,”

                                   5   Kanter v. Warner-Lamber Co., 265 F.3d 853, 857 (9th Cir. 2001), the Court may properly

                                   6   consider evidence submitted by the removing party “in its opposition to remand, even if this

                                   7   evidence was not submitted with the original removal petition,” Altamirano v. Shaw Indus., Inc.,

                                   8   No. C-13-0939 EMC, 2013 WL 2950600, at *3 (N.D. Cal. June 14, 2013) (citing Cohn v.

                                   9   Petsmart, Inc., 281 F.3d 837, 840 n. 1 (9th Cir. 2002)). After considering the details provided in

                                  10   Defendant’s opposition to remand, the Court finds that minimal diversity has been shown.

                                  11             Plaintiff further argues that because she seeks to represent a class that is limited to

                                  12   California citizens and amended her complaint specifically to clarify this, the identified out-of-
Northern District of California
 United States District Court




                                  13   state individuals are not part of the proposed class. Remand Reply 6; see also FAC ¶ 13 (defining

                                  14   proposed class as those “who worked . . . within the State of California . . . and who currently

                                  15   reside in California”) (emphasis added). However, the Court must consider only the operative

                                  16   complaint at the time of removal, not one amended after removal in an effort to eliminate federal

                                  17   jurisdiction. See Broadway Grill, Inc. v. Visa Inc., 856 F.3d 1274, 1277 (9th Cir. 2017)

                                  18   (“plaintiff[‘s] attempts to amend a complaint after removal to eliminate federal jurisdiction are

                                  19   doomed to failure”); see also Doyle v. OneWest Bank, FSB, 764 F.3d 1097, 1098 (9th Cir. 2014)

                                  20   (“[T]he District Court should have determined the citizenship of the proposed plaintiff class based

                                  21   on [plaintiff’s] complaint as of the date the case became removable.”) (internal quotation omitted).

                                  22   Plaintiff’s Complaint did not limit proposed class members to residents of California, so

                                  23   Defendant meets the minimal diversity requirement.

                                  24        B.      Amount in Controversy
                                  25             When evaluating the amount in controversy, the Court must determine whether it is “more

                                  26   likely than not” that the amount in controversy exceeds $5 million. See Bryan v. Wal-Mart Stores,

                                  27   Inc., No. C 08-5221 SI, 2009 WL 440485, at *2 (N.D. Cal. Feb. 23, 2009). The Court must

                                  28   assume the truth of the allegations in the complaint and that a jury will return a verdict for the
                                                                                            5
                                   1   plaintiff on all the alleged claims. Id.

                                   2          A defendant may not establish federal jurisdiction “by mere speculation and conjecture,

                                   3   [or] with unreasonable assumptions.” Ibarra, 775 F.3d at 1197–98. Instead it must rely on “real

                                   4   evidence and the reality of what is at stake in the litigation.” Id. Nevertheless, “a defendant’s

                                   5   notice of removal need include only a plausible allegation that the amount in controversy exceeds

                                   6   the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

                                   7   554 (2014). Courts have found that declarations or affidavits may be sufficient to satisfy this

                                   8   burden. See, e.g., Lewis v. Verizon, 627 F.3d 395, 397 (9th Cir. 2010) (finding an affidavit

                                   9   showing that “potential damages could exceed the jurisdictional amount” sufficient to satisfy the

                                  10   removing defendant’s burden). A defendant is only required to submit evidence establishing the

                                  11   amount in controversy “when the plaintiff contests, or the court questions, the defendant’s

                                  12   allegation.” Dart Cherokee, 135 S. Ct. at 554. The Ninth Circuit has not determined whether the
Northern District of California
 United States District Court




                                  13   plaintiff must also submit evidence, and instead has held that the district court should “set a

                                  14   reasonable procedure . . . so that each side has a fair opportunity to submit proof.” Ibarra, 775

                                  15   F.3d at 1199–1200.

                                  16          Plaintiff argues that Defendant fails to establish by a preponderance of the evidence that

                                  17   the amount in controversy exceeds CAFA’s $5 million jurisdiction threshold. Defendant proffers

                                  18   the following calculations:

                                  19              •   Overtime Claim: 476 employees x average 26 workweeks x average hourly rate of
                                  20                  $16.50 x 1.5 overtime rate = $306,306
                                                  •   Meal Break Claims: 476 employees x 26 workweeks x $16.50 x 5 days per week x
                                  21                  2 additional hour penalty = $2,042,040
                                                  •   Rest Break Claims: 476 employees x 26 workweeks x $16.50 x 5 days per week x 2
                                  22                  additional hour penalty = $2,042,040
                                                  •   Minimum Wage Claims: Unpaid minimum wage (476 employees x 26 workweeks
                                  23
                                                      x $16.50 minimum wage = $204,204) + Liquidated damages ($204,204) +
                                  24                  Penalties ($100 initial failure to timely pay + $250 for each subsequent pay period
                                                      = $1,475,600) = $1,884,008.
                                  25              •   Waiting Time Penalty Claim: 296 full-time hourly employees x $16.50 average
                                                      hourly rate x 8 hours x 30 days = $1,172,160
                                  26
                                                  •   Wage Statement Claim: (476 wage statements x $50 = $23,800) + (476 wage
                                  27                  statements x 12 subsequent violations x $100 = $571,200) = $595,000
                                                  •   Restitution: overtime wages claim + unpaid minimum wages claim = $510,510
                                  28              •   Attorneys’ Fees: 25% x total claimed ($8,552,064) = $2,138,016
                                                                                         6
                                   1   Remand Opp. 13–20. Defendant proposes a total amount in controversy of $10,690,080. Id.

                                   2          Defendant provides evidence regarding its baseline assumptions: Ms. Moreno estimates

                                   3   that there are 476 proposed class members, that 296 of these individuals were full-time hourly

                                   4   employees, that the average number of days worked by proposed class members is 183.25 days (or

                                   5   about 26 weeks), and that the proposed class members received minimum hour wages between

                                   6   $15 and $18 per hour (or an average of $16.50). Dkt. No. 22-1 ¶ 8–10. To the extent Plaintiff

                                   7   challenges this declaration, the Court finds that Ms. Moreno, as a senior human resources official,

                                   8   established a sufficient foundation for her statements, particularly given the early stage of the

                                   9   litigation. Ms. Moreno explained that her knowledge is based on her normal business

                                  10   responsibilities and her personal review of Defendant’s business records. Id. ¶ 5–8. There is no

                                  11   need, under the circumstances presented, for Defendant to provide the business records

                                  12   themselves. See Lewis, 627 F.3d at 397.
Northern District of California
 United States District Court




                                  13               i.   Overtime and Minimum Wage Claims
                                  14          For Plaintiff’s overtime and minimum wage claims, Defendant assumed one hour of

                                  15   unpaid minimum wage and unpaid overtime per week per class member to reach its estimates. As

                                  16   Defendant correctly notes, this is a conservative estimate routinely endorsed by courts in

                                  17   evaluating CAFA’s amount in controversy requirement when plaintiff fails to include specific

                                  18   allegations. See, e.g., Arreola v. Finish Line, No. 14-CV-03339-LHK, 2014 WL 6982571, at *4

                                  19   (N.D. Cal. Dec. 9, 2014) (“Where, as here, a proposed class includes all employees during the

                                  20   class period, and the plaintiff pleads that an employer has a regular or consistent practice of

                                  21   violating employment laws that harmed each class member, such an allegation supports a

                                  22   defendant’s assumptions that every employee experienced at least one violation once per week.”).

                                  23          Plaintiff’s only meaningful response to these calculations is to claim that Defendant double

                                  24   counts the amount in controversy by repeating the amounts claimed in its calculations for

                                  25   restitution under the UCL. Remand Reply 13. The Court agrees. “[T]he basis for recovery of

                                  26   restitution under the UCL is the same violations of the Labor Code for which Plaintiff might

                                  27   recover damages. As double recovery would not be allowed, the amount projected for restitution

                                  28   under the UCL must be discounted from the total.” Arriola v. WS Packaging Grp. Inc., No. 2:10-
                                                                                         7
                                   1   CV-07941, 2011 WL 103959, at *2 (C.D. Cal. Jan. 12, 2011). Thus, the Court reduces

                                   2   Defendant’s claimed amount in controversy by $510,510.

                                   3               ii.     Meal and Rest Break Claims
                                   4           Plaintiff principally challenges Defendant’s use of a 100% violation rate throughout its

                                   5   calculations. Generally, courts “appear to allow the defendant to assume a 100% violation rate

                                   6   only where such an assumption is supported directly by, or reasonably inferred from, the

                                   7   allegations in the complaint.” Altamirano, 2013 WL 2950600, at *7. Defendant points the Court

                                   8   to Plaintiff’s allegations that Defendant “failed to provide all requisite uninterrupted meal and rest

                                   9   periods,” Dkt. No. 1-1 ¶ 38, to argue that the Complaint supports such an inference in this case.

                                  10   Remand Opp. 12, 14–15. However, as Plaintiff notes, the Complaint provides a limiting clause to

                                  11   its allegations:

                                  12                      “Plaintiff is informed and believes, and based thereon alleges . . . that
Northern District of California
 United States District Court




                                                          Plaintiff and the other class members were entitled to receive all meal
                                  13
                                                          periods or payment of one additional hour of pay at Plaintiffs and the
                                  14                      other class member’s regular rate of pay when a meal period was
                                                          missed, and they did not receive all meal periods or payment of one
                                  15                      additional hour of pay at Plaintiff’s and the other class member’s
                                                          regular rate of pay when a meal period was missed.”
                                  16
                                       Dkt. No. 1-1 ¶ 38 (emphasis added). Read in full, the Complaint does not allege that Plaintiff and
                                  17
                                       proposed class members missed every meal and rest break, but rather that not all meal and rest
                                  18
                                       breaks were given or compensated for when missed. Defendant’s use of a 100% violation rate for
                                  19
                                       meal and rest break claims is thus unreasonable. See Ibarra, 775 F.3d at 1198–99 (finding
                                  20
                                       defendant’s assumption of a 100% violation rate unreasonable because “a ‘pattern and practice’ of
                                  21
                                       doing something does not necessarily mean always doing something.”).
                                  22
                                               Alternatively, Defendant argues that even assuming a 20% violation rate for meal and rest
                                  23
                                       break violations, it meets the CAFA threshold. Remand Opp. 24–25. Plaintiff did not allege how
                                  24
                                       often these violations occurred in the Complaint or provide a declaration, but conceded at the
                                  25
                                       October 10, 2019 hearing that assuming a 20% violation rate for the meal and rest break claims
                                  26
                                       would be reasonable. The Court agrees. See Chavez v. Pratt (Robert Mann Packaging), LLC, No.
                                  27
                                       19-CV-00719-NC, 2019 WL 1501576, at *3 (N.D. Cal. Apr. 5, 2019) (“Courts in this Circuit,
                                  28
                                                                                             8
                                   1   including in this District, have frequently upheld at least a 20% violation rate for purposes of

                                   2   CAFA amount in controversy calculations where the plaintiff does not specify the frequency of the

                                   3   alleged missed meal or rest periods.”).

                                   4          Last, Plaintiff argues that Defendant double counted the amount in controversy by

                                   5   calculating two hours of pay for each meal and rest period violation instead of the single hour

                                   6   allowed under California Labor Code section 226.7. Remand Reply 15–16. Section 226.7(c)

                                   7   provides only “one additional hour of pay at the employee’s regular rate of compensation for each

                                   8   workday that the meal or rest or recovery period is not provided.” Cal. Lab. Code § 226.7.

                                   9   Accordingly, the Court further reduces Defendant’s calculations by half, which results in the

                                  10   following calculation:

                                  11               •     Meal and Break Claims: 476 employees x 26 workweeks x $16.50 x 1 day per
                                  12                     week x 2 (for an additional hour penalty) = $408,408
Northern District of California
 United States District Court




                                  13              iii.    Waiting Time Penalties
                                              Plaintiff similarly objects to Defendant’s use of a 100% violation rate when calculating
                                  14
                                       waiting time penalties. In the Complaint, Plaintiff alleges:
                                  15

                                  16                     [Defendant] knew or should have known that Plaintiff and the other
                                                         class members were entitled to receive all wages owed to them upon
                                  17                     discharge or resignation, including overtime and minimum wages and
                                                         meal and rest period premiums, and they did not, in fact, receive all
                                  18                     such wages owed to them at the time of their discharge or resignation.

                                  19   Dkt. No. 1-1 ¶ 31. Plaintiff very clearly ties its waiting time penalties claim to its other claims.
                                  20   Because Plaintiff alleges that Defendant failed to pay overtime and minimum wages and meal and
                                  21   rest break premiums to present, using the thirty day maximum is inherently reasonable. See
                                  22   Chavez v. Pratt (Robert Mann Packaging), LLC, No. 19-CV-00719-NC, 2019 WL 1501576, at *4
                                  23   (N.D. Cal. Apr. 5, 2019) (“By tying the unpaid final wage claim to his other claims, [plaintiff]
                                  24   makes [defendant’s] assumption of 100% violation for unpaid wages reasonable—that is, if every
                                  25   putative class member incurred damages for at least one other claim in the complaint, every class
                                  26   member who departed [defendant] during the statutory period was due unpaid wages.”).
                                  27
                                                  iv.     Wage Statement Violations
                                  28          Under California Labor Code section 226(e), an employer owes $50 per initial pay period
                                                                                     9
                                   1   and $100 for each subsequent pay period when it fails to provide complete and accurate wage

                                   2   statements to employees, with a maximum penalty of $4,000 per employee. In its Complaint,

                                   3   Plaintiff alleged that “Defendants have intentionally and willfully failed to provide Plaintiff and

                                   4   other class members with complete and accurate wage statements. The deficiencies include, but

                                   5   are not limited to: the failure to include the total number of hours worked by Plaintiff and other

                                   6   class members.” Dkt. No. 1-1 ¶ 96. Defendant calculated the wage statement violations assuming

                                   7   that each wage statement was in violation of California Labor Code section 226, estimating that

                                   8   “at least one hour of unpaid minimum wage and one hour of unpaid overtime per week” would be

                                   9   reflected on the statements. Remand Opp. 19. Because the baseline assumptions of one hour of

                                  10   unpaid minimum wage and one hour of unpaid overtime per week are reasonable, as noted above,

                                  11   Defendant’s calculations for wage statement violations are also reasonable. See Fong v. Regis

                                  12   Corp., No. C 13-04497 RS, 2014 WL 26996, at *6 (N.D. Cal. Jan. 2, 2014) (“[Plaintiff’s]
Northern District of California
 United States District Court




                                  13   complaint contains broadly-worded averments that [defendant] systematically violated § 226. . .

                                  14   Based on [plaintiff’s] broad allegations, [defendant] reasonably assumes that each wage statement

                                  15   given to each putative class member may have violated § 226.”).

                                  16              v.    Attorney’s Fees
                                  17          Finally, the remaining assumption is that Defendant’s attorney’s fees amount to 25% of the

                                  18   reasonably calculated unpaid wages and penalties. Plaintiff points to Fritsch v. Swift

                                  19   Transportation Co. of Arizona, LLC, 899 F.3d 785, 796 (9th Cir. 2018), where the Ninth Circuit

                                  20   held that “the defendant must prove the amount of attorneys’ fees at stake by a preponderance of

                                  21   the evidence; we may not relieve the defendant of its evidentiary burden by adopting a per se rule

                                  22   for one element of the amount at stake in the underlying litigation.” Fritsch also noted that the

                                  23   “calculation of future attorneys’ fees is limited by the applicable contractual or statutory

                                  24   requirements that allow fee-shifting in the first place.” Id.

                                  25          Here, Plaintiff asserts claims on behalf of a putative class and seeks attorney’s fees under

                                  26   statutes that allow fees to be recovered by “an employee” injured as a result of the alleged wage

                                  27   and hour violations. See, e.g., Cal. Labor Code §§ 226(e)(1), 1194(a). Although Defendant

                                  28
                                                                                         10
                                   1   provides very little to support a 25% fee calculation,1 the Court can rely on its “own knowledge of

                                   2   customary rates and [its] experience concerning reasonable and proper fees.” Fritsch, 899 F.3d at

                                   3   795 (quoting Ingram v. Oroudjian, 647 F.3d 925, 928 (9th Cir. 2011)). In the Court’s experience,

                                   4   Plaintiff brings a typical California wage and hour case in which courts in this Circuit would likely

                                   5   apply the 25% benchmark rate. See Cortez v. United Nat. Foods, Inc., No. 18-CV-04603-BLF,

                                   6   2019 WL 955001, at *7 (N.D. Cal. Feb. 27, 2019) (citing several other wage and hour cases using

                                   7   the 25% benchmark). Even if a 25% fee were unreasonable, Defendant meets the jurisdictional

                                   8   threshold with a fee as low as 15%, which would certainly be more than reasonable in light of the

                                   9   statutory bases for fees in this type of case.

                                  10              vi.    Total Amount in Controversy
                                  11           Although the Court reduced some of Defendant’s amount in controversy estimates above,

                                  12   it finds that Defendant has proven by a preponderance of the evidence that the amount in
Northern District of California
 United States District Court




                                  13   controversy meets CAFA’s jurisdictional threshold. The Court summarizes its calculations below:

                                  14               •    Overtime Claim: 476 employees x average 26 workweeks x average hourly rate of
                                  15                    $16.50 x 1.5 overtime rate = $306,306
                                                   •    Meal and Rest Break Claims: 476 employees x 26 workweeks x $16.50 x 1 days
                                  16                    per week x 2 is additional hour penalty = $408,408
                                                   •    Minimum Wage Claims: Unpaid minimum wage (476 employees x 26 workweeks
                                  17                    x $16.50 minimum wage = $204,204) + Liquidated damages ($204,204) +
                                                        Penalties ($100 initial failure to timely pay + $250 for each subsequent pay period
                                  18
                                                        = $1,475,600) = $1,884,008.
                                  19               •    Waiting Time Penalty Claim: 296 full-time hourly employees x $16.50 average
                                                        hourly rate x 8 hours x 30 days = $1,172,160
                                  20               •    Wage Statement Claim: (476 wage statements x $50 = $23,800) + (476 wage
                                                        statements x 12 subsequent violations x $100 = $571,200) = $595,000
                                  21
                                                   •    Attorneys’ Fees: 25% x total claimed ($4,365,882) = $1,091,471
                                  22   This brings the total amount in controversy to $5,457,353. While Defendant points to other
                                  23   factors in arguing that its estimates are conservative, the Court need not weigh these factors since
                                  24   the amount in controversy using the assumptions described above already exceeds $5 million.
                                  25   Remand Opp. 21–23.
                                  26
                                  27

                                  28
                                       1
                                        Defendant only states that “25% attorney fee calculations are an appropriate benchmark when
                                       calculating the amount in controversy under CAFA.” Remand Opp. 20.
                                                                                      11
                                            C.      CAFA Exceptions
                                   1
                                                 Even when a removing defendant shows that removal is otherwise proper, the district court
                                   2
                                       “may also be required to decline jurisdiction under two exceptions: 28 U.S.C. § 1332(d)(4)(A), the
                                   3
                                       ‘local controversy’ exception, and 28 U.S.C. § 1332(d)(4)(B), the ‘home-state controversy’
                                   4
                                       exception.” Corsino v. Perkins, No. CV0909031 MMM-CWX, 2010 WL 317418, at *4 (C.D.
                                   5
                                       Cal. Jan. 19, 2010).
                                   6
                                                 Under the “local controversy exception,” district courts “shall decline” to exercise CAFA
                                   7
                                       jurisdiction when “greater than two-thirds of the members of all proposed plaintiff classes in the
                                   8
                                       aggregate are citizens of the State in which the action was originally filed,” at least one defendant
                                   9
                                       from whom significant relief is sought and whose alleged conduct forms a significant basis for the
                                  10
                                       claims asserted is a citizen of the State in which the action was originally filed, and the principal
                                  11
                                       injuries occurred in the State in which the action was originally filed. 28 U.S.C. § 1332(d)(4)(A).
                                  12
Northern District of California




                                       There also must be “no other class action . . . filed asserting the same or similar factual allegations
 United States District Court




                                  13
                                       against any of the defendants” by the same persons within the 3-year period preceding the filing of
                                  14
                                       that class action.” Id. The local controversy exception “is a narrow one.” Benko v. Quality Loan
                                  15
                                       Serv. Corp., 789 F.3d 1111, 1116 (9th Cir. 2015). The “home-state controversy” exception
                                  16
                                       requires the district court to decline jurisdiction if “two-thirds or more of the members of all
                                  17
                                       proposed plaintiff classes in the aggregate, and the primary defendants, are citizens of the State in
                                  18
                                       which the action was originally filed.” 28 U.S.C. § 1332(d)(4)(B).
                                  19
                                                 While the defendant bears the burden of proving that removal is appropriate, a plaintiff
                                  20
                                       bears the burden of showing that either exception applies. Serrano v. 180 Connect, Inc., 478 F.3d
                                  21
                                       1018, 1024 (9th Cir. 2007) (“[A]lthough the removing party bears the initial burden of
                                  22
                                       establishing federal jurisdiction under § 1332(d)(2), once federal jurisdiction has been established
                                  23
                                       under that provision, the objecting party bears the burden of proof as to the applicability of any
                                  24
                                       express statutory exception under §§ 1332(d)(4)(A) and (B).”).
                                  25
                                                 Plaintiff argues that because her amended complaint clarifies that the proposed class
                                  26
                                       consists solely of individuals who reside in California, she necessarily meets the local controversy
                                  27
                                       and home-state controversy requirements. Remand Reply 6–7. As explained above in response to
                                  28
                                                                                          12
                                   1   Plaintiff’s challenge regarding minimal diversity, Broadway Grill guides the Court to focus only

                                   2   on the operative complaint at the time of removal. 856 F.3d at 1277. Thus, the Court cannot look

                                   3   to the FAC’s amendment of the class definition to include only citizens of California, when the

                                   4   original Complaint did not contain this limitation.

                                   5           Plaintiff additionally argues that “[b]ecause Plaintiff’s complaint expressly limits the

                                   6   putative class to individuals employed in California, it is clear that more than two-thirds of the

                                   7   putative class members are citizens of California.” Remand Reply 7. The Court disagrees, and

                                   8   notes that a similar argument was rejected by the Ninth Circuit in Mondragon v. Capital One Auto

                                   9   Finance, 736 F.3d 880 (9th Cir. 2013). There, the plaintiff argued that the proposed class

                                  10   definition necessarily supported the inference that the exception applied because most consumers

                                  11   who purchase and register cars in California are presumably California citizens. The Ninth Circuit

                                  12   agreed with the district court that plaintiff did not provide evidence to support a finding that two-
Northern District of California
 United States District Court




                                  13   thirds of the putative class were local citizens. “A pure inference regarding the citizenship of

                                  14   prospective class members may be sufficient if the class is defined as limited to citizens of the

                                  15   state in question, but otherwise such a finding should not be based on guesswork.” Id. at 882.

                                  16           Recently, a district court followed this reasoning in a case with facts almost identical to

                                  17   those here. See Ramirez v. Carefusion Res., LLC, No. 18-CV-2852-BEN-MSB, 2019 WL

                                  18   2897902, at *7 (S.D. Cal. July 5, 2019). The court in Ramirez rejected Plaintiff’s arguments that

                                  19   the local and home state exceptions applied because the class members were employed in

                                  20   California. The court reasoned that “Plaintiff’s class definition is not “limited to citizens of the

                                  21   state in question,” . . . [and], as in Mondragon, it is just as likely that many of the putative class

                                  22   member employees—although employed at one time by Defendant in California—are no longer

                                  23   California citizens. For example, people move into and out of the State of California every day,

                                  24   particularly after separating from their employment.” Id. This reasoning is compelling, especially

                                  25   given the Ninth Circuit’s narrow application of these exceptions.

                                  26           Plaintiff provides no evidence outside of the class definition. While Plaintiff points to

                                  27   Defendant’s identification of only six non-citizens, it is not Defendant’s burden to show that more

                                  28   than one-third of the class members are non-citizens. It is Plaintiff’s burden to show that more
                                                                                          13
                                   1   than two-thirds of the proposed class members are citizens of California, and Plaintiff fails to do

                                   2   so. See also id. at *6 (finding defendant’s “admission” that the class members are primarily

                                   3   California citizens “is not enough, and Plaintiff fails to carry her burden.”). Accordingly, the

                                   4   Court finds that neither exception applies in this case.

                                   5          The Court thus DENIES Plaintiff’s motion to remand.

                                   6   IV.    MOTION TO DISMISS
                                   7          Defendant argues that Count Six of the FAC, alleging that Defendants failed to provide

                                   8   complete and accurate wage statements, should be dismissed for failure to plead sufficient facts to

                                   9   support a cognizable claim. In this claim, Plaintiff alleges that “Defendants have intentionally and

                                  10   willfully failed to provide Plaintiff and other class members with complete and accurate wage

                                  11   statements. The deficiencies include, but are not limited to: the failure to include the accurate total

                                  12   number of hours worked by Plaintiff and the other class members, as a result of Defendants’
Northern District of California
 United States District Court




                                  13   failure to keep accurate records of the total number of hours worked and failure to keep accurate

                                  14   records of meal periods actually taken by Plaintiff.” FAC ¶ 95. Defendant argues that because

                                  15   California Labor Code section 226(a) is aimed at ensuring that employees are properly informed

                                  16   regarding their paid wages, “Plaintiff has not alleged that the wage statements were deficient in

                                  17   documenting her ‘paid wages;’ instead, she is merely attempting to use [California] Labor Code

                                  18   Section 226(a) to obtain a ‘double recovery,’ which, is improper.” Dismiss Mot. 7.

                                  19          Section 226(a) itemizes nine pieces of information which California employers must

                                  20   include in a wage statement. It provides:

                                  21                  (a) An employer, semimonthly or at the time of each payment of
                                                      wages, shall furnish to his or her employee, either as a detachable part
                                  22                  of the check, draft, or voucher paying the employee’s wages, or
                                                      separately if wages are paid by personal check or cash, an accurate
                                  23                  itemized statement in writing showing (1) gross wages earned, (2)
                                                      total hours worked by the employee, (3) the number of piece-rate units
                                  24                  earned and any applicable piece rate if the employee is paid on a
                                                      piece-rate basis, (4) all deductions . . ., (5) net wages earned, (6) the
                                  25                  inclusive dates of the period for which the employee is paid, (7) the
                                                      name of the employee and only the last four digits of his or her social
                                  26                  security number or an employee identification number other than a
                                                      social security number, (8) the name and address of the legal entity
                                  27                  that is the employer, and (9) all applicable hourly rates in effect during
                                                      the pay period and the corresponding number of hours worked at each
                                  28                  hourly rate by the employee . . . .
                                                                                         14
                                   1   Cal. Labor Code § 226(a). Plaintiff must suffer an injury due to the “knowing and intentional

                                   2   failure by an employer to comply with subdivision (a).” Id. § 226(e)(1). “In short, while the

                                   3   statute requires nine categories of information to be included in a wage statement, injury is only

                                   4   presumed if one of five specific categories is omitted, and, even then, only if a reasonable person

                                   5   would be unable to readily ascertain the missing information without reference to other documents

                                   6   or information.” Maldonado v. Epsilon Plastics, Inc., 232 Cal. Rptr. 3d 461, 481 (Cal. Ct. App.

                                   7   2018), review denied (Aug. 22, 2018).

                                   8          Plaintiff argues that Defendant’s policy of automatically deducting 30 minutes from each

                                   9   shift exceeding six hours and five minutes underlies its allegations regarding this cause of action.

                                  10   Dismiss Opp. 8; FAC ¶ 64. Plaintiff alleges that as a result, “Plaintiff and the putative class

                                  11   members were unable to determine the total amount of the hours they worked, were unable to

                                  12   determine the total amount of compensation they were owed, and were unable to verify they were
Northern District of California
 United States District Court




                                  13   paid the proper amount.” FAC ¶ 96. The FAC sufficiently states a claim under § 226(a) (failure

                                  14   to provide the total hours worked by the employee on wage statements due to the automatic

                                  15   deduction policy) and sufficiently alleges injury. See Castillo v. Bank of Am. Nat’l Ass’n, No.

                                  16   SAC-V17-0580-DOCK-ESX, 2018 WL 1409314, at *7 (C.D. Cal. Feb. 1, 2018) (“Injuries from a

                                  17   failure to provide an accurate pay statement include ‘possibility of not being paid overtime,

                                  18   employee confusion over whether they received all wages owed them, difficulty and expense

                                  19   involved in reconstructing pay records, and forcing employees to make mathematical

                                  20   computations to analyze whether the wages paid in fact compensated them for all hours worked.”)

                                  21   (emphasis in original).

                                  22          Defendant’s reliance on Maldonado is unpersuasive. See Maldonado, 232 Cal. Rptr. 3d at

                                  23   480 n.14 (distinguishing a case where “there was no suggestion that the wage statements were

                                  24   inaccurate due to timeclock rounding or the fact that the meal period was simply included in 12

                                  25   hours of paid work, rather than separately itemized.”). Here, Plaintiff’s allegations are sufficient.

                                  26          //

                                  27          //

                                  28
                                                                                         15
                                        V.    CONCLUSION
                                   1
                                              For the reasons noted above, the Court DENIES Plaintiff’s motion to remand, finding that
                                   2
                                       Defendant has met its burden to show removal was proper under CAFA. The Court also DENIES
                                   3
                                       Defendant’s motion to dismiss Plaintiff’s sixth cause of action, finding that Plaintiff has
                                   4
                                       sufficiently alleged facts to support a cognizable claim. The parties are DIRECTED to meet and
                                   5
                                       confer and submit a proposed scheduling order consistent with the discussion at the October 10,
                                   6
                                       2019 hearing. The parties shall submit a proposed scheduling order by November 7, 2019.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: 10/25/2019
                                   9
                                                                                        ______________________________________
                                  10                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        16
